Citation Nr: 0529325	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-17 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for otitis media of the 
left ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the lumbar spine.

4.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral crepitus of the right knee.

5.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral crepitus of the left knee.

6.  Entitlement to an initial compensable evaluation for 
migraine headaches.

7.  Entitlement to an initial compensable evaluation for 
Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran service on active duty from October 1982 to 
January 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which granted entitlement to 
service connection for degenerative disc disease of the 
lumbar spine, patellofemoral crepitus of the knees with 
limited motion, migraine headaches, and Meniere's syndrome, 
all of which became effective on February 1, 2003.  In 
addition, this decision denied service connection for otitis 
media of the left ear and tinnitus, among other things.

The veteran testified at a videoconference hearing before the 
undersigned in November 2004, and a copy of the hearing 
transcript is of record.

For the reasons stated below, the Board finds that additional 
development is necessary in the instant case.  Accordingly, 
this appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, there is no evidence that notice has been sent 
from the RO to the veteran discussing the evidence to be 
provided by VA and by the veteran on the issues on appeal and 
the evidence needed to substantiate claims for service 
connection and increased ratings.  Consequently, there is no 
notice of the evidentiary requirements for substantiating the 
issues on appeal.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

Additionally, it was pointed out at the veteran's 
videoconference hearing in November 2004 that the veteran's 
claims file was not reviewed when she was examined by VA in 
September and October 2002 and that the orthopedic evaluation 
in October 2002 did not discuss the relevant factors 
addressed in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
involving functional impairment for musculoskeletal 
disabilities.  With respect to her service-connected 
Meniere's disease and headaches, the veteran essentially 
testified in November 2004 that the disabilities had 
increased in severity since she was evaluated in 2002.  
Accordingly, the Board agrees with the recommendation on 
behalf of the veteran at her November 2004 hearing that a 
remand of this case for current examinations is warranted.  
See Green v. Derwinski, 1 Vet.App. 121, 124 (1991) 
(fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one).  

With respect to the veteran's claims of service connection 
for otitis media of the left ear and tinnitus, the record 
reflects, as noted by the RO in the November 2002 rating 
decision, that the veteran was treated for both conditions 
during active service.  Although the veteran did undergo VA 
medical examinations in October 2002, to include audio and 
ear disease evaluations, the Board finds that an additional 
examination, which specifically addresses these conditions, 
is warranted in the instant case.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Based on the above, this case is being REMANDED for the 
following actions:  

1.  The veteran must be contacted and 
asked to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated her since service 
discharge for any of the disabilities 
currently on appeal.  After securing any 
appropriate consent from the veteran, VA 
must obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and request her to provide copies 
of the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

2.  The RO must take appropriate steps 
to ensure that the veteran is provided 
notification under the VCAA of any 
additional evidence to be provided by VA 
and of evidence that must be provided by 
the veteran, as well as notification of 
the evidentiary requirements for 
substantiating her claims for service 
connection and increased evaluations.  

3.  The RO must schedule the veteran for 
a VA examination to determine the 
current nature and severity of her 
service-connected low back and bilateral 
knee disorders.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Range of motion findings 
for the thoracolumbar spine segments in 
terms of forward flexion, extension, 
left and right lateral flexion and left 
and right lateral rotation must be 
reported, as must range of motion of the 
knees.  The examiner must provide an 
opinion as to the extent, if any, of 
functional loss of use of the low back 
and knees due to pain, incoordination, 
weakness, pain on flare-ups and 
fatigability with use.  If feasible, 
such findings must be portrayed in terms 
of degrees of additional loss of motion.  
Furthermore, the examiner must comment 
as to whether the veteran's 
service-connected low back disorder 
manifests muscle spasm or guarding 
severe enough to result in an abnormal 
gait; or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.  A complete rationale 
for all opinions must be provided.  The 
report prepared should be typed.

4.  The RO should also schedule the 
veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the current severity of her 
service-connected headaches.  The VA 
claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must describe all 
symptomatology due to the veteran's 
service-connected headaches, to include 
the frequency of any prostrating 
attacks.  The examiner must provide an 
opinion on the impact of the service-
connected headaches on the veteran's 
ability to work.  The rationale for each 
opinion expressed should also be 
provided.  The report prepared should be 
typed.

5.  The veteran should also be scheduled 
to undergo VA compensation examination 
by an appropriate specialist to assess 
the level of disability related to her 
service-connected Meniere's syndrome.  
The claims folder, including a copy of 
this Remand, must be made available to, 
and reviewed by, the reviewer.  Any 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and the 
subsequent results must be included in 
the examination report.  Because of the 
veteran's previous problems with 
Meniere's testing, which included nausea 
and vomiting, the examiner should use 
the least invasive test that would 
provide the relevant information.  The 
examiner is requested to identify all 
symptoms that are associated with the 
veteran's service-connected Meniere's 
syndrome.  The examiner is requested to 
specifically address whether there are 
any objective manifestations showing 
that the veteran experiences vertigo and 
cerebellar gait.  If so, the examiner 
should address the frequency of the 
attacks of vertigo and cerebellar gait 
during the period of a week and during 
the period of one month, in accordance 
with the relevant schedular criteria.  A 
complete rationale for all opinions 
expressed must be provided.  The report 
prepared should be typed.

6.  The RO should also arrange for VA 
examination by an examiner with 
appropriate expertise to determine the 
etiology of any otitis media and of the 
veteran's complaints of tinnitus.  The 
claims folder, including a copy of this 
Remand, must be made available to, and 
reviewed by, the reviewer.  All 
indicated tests and studies should be 
accomplished; and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must provide an opinion, in 
light of the examination findings and 
the evidence in the claims file, whether 
any otitis media or tinnitus found is at 
least as likely as not (50 percent or 
greater likelihood) related to the 
veteran's military service or to 
service-connected disability.  A 
complete rationale for any opinion 
should be provided.  The report prepared 
should be typed.  

7.  The RO must notify the veteran that 
it is her responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not 
report for any of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

8.  After the above actions have been 
completed, as well as any additional 
development the RO deems necessary, the 
RO should readjudicate the issues on 
appeal based on all relevant evidence on 
file, to include any additional evidence 
added as a result of this remand.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the May 2003 Statement of the Case, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JOHN KITLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


